Citation Nr: 0724031	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-31 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion

 
ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk


INTRODUCTION

The veteran served on active duty from December 29, 1970 to 
May 9, 1971; September 3, 1985 to June 27, 1986; and February 
1, 1991 to April 22, 1991, with additional service in the 
Army Reserves.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's claim.  
38 C.F.R. § 3.159.

The veteran contends that his hearing loss and tinnitus 
result from his sleeping too close to generators while in 
service with field medical hospitals.  

Service medical records from February 1971 noted the veteran 
reporting tinnitus when he was suffering from an ear 
infection.  A copy of an April 1971 separation examination 
submitted by the veteran notes puretone thresholds of 30 
decibels in the right ear and 25 decibels in the left ear at 
4000 Hertz.  "[W]hen audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service." Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for 
normal hearing is from zero to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  Id. 
at 157. 

A subsequent reserve examination in July 1975 noted hearing 
within normal limits in the right ear, and a puretone 
threshold of 25 decibels at 500 and 1000 Hertz in the left 
ear.  A September 1979 reserve examination noted puretone 
thresholds of 30 decibels at 4000 Hertz in the right ear and 
3000 Hertz in the left ear, as well as a puretone threshold 
of 35 decibels at 4000 Hertz in the left ear.  Subsequent 
examinations note some hearing loss.

The Board notes that the copies of service medical records 
pertaining to his 1971 service were provided by the veteran.   
Moreover, while the record contains a copy of the veteran's 
July 1970 Report of Medical History at enlistment, it does 
not include the accompanying physical examination.  On 
remand, the veteran's physical examinations at entrance and 
discharge for his first period of service should be requested 
from the service department.  In addition, the veteran should 
be asked to provide a copy of his July 1970 enlistment 
physical examination, as it appears he has a copy of his 
service medical records. 
 
In a report of medical history dated in September 1989 
contained in the veteran's service medical records, the 
veteran reported that he had a stapedectomy in approximately 
April 1985.  The veteran reports that Dr. Tolhurst was the 
physician performing the stapedectomy at Guthrie Clinic in 
Sayre, Pennsylvania.  It does not appear that these records 
have been requested.  Thus, the AOJ should request the 
veteran's medical records from the Guthrie Clinic in Sayre, 
Pennsylvania.  

As the etiological basis for the veteran's hearing loss and 
tinnitus have been called into question, the AOJ should 
schedule the veteran for a VA examination to determine the 
nature of his hearing loss and tinnitus, and whether such are 
related to service.  38 C.F.R. § 3.159(c)(4).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

In addition, during the pendency of this appeal, the U.S. 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran has not 
been provided with notice of the type of information and 
evidence needed to establish a disability rating or an 
effective date for the disabilities on appeal.  Thus, 
corrective notice can be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information and evidence needed to 
establish a disability rating and an 
effective date for the disabilities on 
appeal, as outlined by the Court in 
Dingess/Hartman.

2.  Ask the veteran to provide the names 
and addresses of all medical care 
providers, including VA and private 
providers, who treated him for hearing loss 
and/or tinnitus, to specifically include 
the Guthrie Clinic in Sayre, Pennsylvania 
and more specifically records from Dr. 
Tolhurst.  After securing the necessary 
release, the AOJ should obtain these 
records.

3.  Obtain any ongoing medical records 
pertinent to the veteran's hearing loss 
and/or tinnitus from the Syracuse VAMC, 
dated since May 2003.

4.  Attempt to secure the veteran's service 
entrance and separation physical 
examinations for his 1970 to 1971 period of 
active service through official channels.

5.  Schedule the veteran for a VA ear and 
audiology examination to determine the 
nature and etiology of his bilateral 
hearing loss and tinnitus.  The veteran's 
claims file, to include a copy of this 
REMAND, should be made available to and 
reviewed by the examiner.  All indicated 
tests should be performed and all findings 
should be reported in detail.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

Following review of the claims file and 
examination of the veteran, the examiner 
should provide an opinion as to whether 
the veteran's current bilateral hearing 
loss was more likely, less likely, or at 
least as likely as not (50 percent 
probability) related to his first period 
of active duty from December 1970 to May 
1971.  If not, then the examiner should 
provide an opinion as to whether the 
bilateral hearing loss was aggravated 
(permanently worsened beyond the normal 
progress of the disorder) by the veteran's 
second or third periods of active duty 
service.  With regard to tinnitus, the 
examiner should provide an opinion as to 
whether the disorder is related to any of 
his periods of active duty service.  

6.  Thereafter, the AOJ should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, the 
veteran should be issued a supplemental 
statement of the case and given an 
opportunity to respond before the case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




